               Case 20-10953-LSS        Doc 87     Filed 05/11/20       Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE



In re:                                           Chapter 11

SureFunding, LLC,                                Case No. 20-10953 (LSS)

               Debtor.



                      STATEMENT OF BAYARD, P.A. PURSUANT TO
                   FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

         In connection with the above-captioned chapter 11 case (the “Chapter 11 Case”)

commenced by SureFunding, LLC (the “Debtor”) Bayard, P.A. (“Bayard”) hereby submits this

statement (the “Statement”) pursuant to Rule 2019 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rule 2019”) with respect to Bayard’s representation of the Ad Hoc

Committee of SureFunding Noteholders (the “Noteholders”) comprised of certain participants

(each a “Participant”) who made investments in the Debtor in exchange for notes executed by

the Debtor. In support hereof, Bayard respectfully states as follows:

         1.    As of the date of this Statement, Bayard represents the Noteholders in the Chapter

11 Case.

         2.    On or about May 4, 2020, the Noteholders retained Bayard to represent them in

connection with the Chapter 11 Case.

         3.    As of the date hereof, Bayard only represents the Noteholders in this Chapter 11

Case and does not represent or purport to represent any other entities in connection with this

Chapter 11 Case.

         4.    In accordance with Bankruptcy Rule 2019(c), Exhibit A hereto lists the names,

addresses, and the “nature and amount of all disclosable economic interests” held by each
               Case 20-10953-LSS         Doc 87      Filed 05/11/20     Page 2 of 3




Participant. The information contained in Exhibit A is based solely upon information provided

by the Noteholders to Bayard without any independent verification by Bayard and is subject to

change.

       5.      Nothing contained in this Statement is intended or shall be construed as (i) a

waiver or release of any claim against the Debtors by any Participant of the Noteholders; (ii) an

admission with respect to any fact or legal theory; or (iii) a waiver or release of any other rights,

claims, actions, defenses, setoffs or recoupments to which the Noteholders may be entitled, in

law or in equity, under any agreement or otherwise, with all of such rights, claims, actions,

defenses, setoffs or recoupments being expressly reserved.

       6.      The undersigned verifies that the foregoing is true and correct to the best of their

knowledge based on the information provided.

       7.      Bayard reserves the right to amend or supplement this Statement in accordance

with Bankruptcy Rule 2019 or otherwise.

Dated: May 11, 2020                               BAYARD, P.A.
       Wilmington, Delaware
                                                  /s/ Scott D. Cousins
                                                  Scott D. Cousins (No. 3079)
                                                  Scott D. Jones (No. 6672)
                                                  600 N. King Street, Suite 400
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 655-5000
                                                  Facsimile: (302) 658-6395
                                                  E-mail: scousins@bayardlaw.com
                                                            sjones@bayardlaw.com


                                                  Counsel to the Ad Hoc Committee of
                                                  SureFunding Noteholders




                                                 2
               Case 20-10953-LSS   Doc 87    Filed 05/11/20   Page 3 of 3




                                       EXHIBIT A

 Participant            Address          Secured Promissory   Claim (Outstanding as of
                                          Amount Issued by         May 11, 2020)
                                            SureFunding

                    2903 Lepage St.
Wayne J. James      Apt 3                 Approximately        In excess of $2.1
                    New Orleans, LA       $34 million          million
                    70119

                    2975 Chillon Way
Blake Coler-        Laguna Beach, CA      Approximately        $60,000
Dark                82651                 $34 million

                    1810 N Kentucky
Mark                Street                Approximately        $200,000
Teitelbaum          Arlington, VA         $34 million
                    22205
